Citation Nr: 0030874	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an effective date previous to July 30, 1993, 
for the grant of service connection for complex partial 
seizures.

Whether the 10 percent disability evaluation assigned for 
complex partial seizures was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from September 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision which 
granted the veteran's claim for service connection for 
complex partial seizures and assigned a 10 percent disability 
evaluation, effective from July 30, 1993.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a seizure 
disorder was received by the Department of Veterans Affairs 
(VA) on July 30, 1993.

2.  The veteran, within six months previous to the effective 
date of the grant of service connection, is shown to have 
experienced at least two minor seizures.


CONCLUSIONS OF LAW

1.  An effective date previous to July 30, 1993, for service 
connection for a seizure disorder is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.1(r), 
3.400(b) (2000)

2.  A 20 percent disability evaluation for complex partial 
seizures is proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § Part 4, Codes 8910, 8911 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date previous to July 30, 
1993, for the grant of service connection for complex partial 
seizures and has questioned the propriety of the 10 percent 
disability evaluation assigned for complex partial seizures.  
We are satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Factual Background

The veteran's claim for service connection for seizures was 
received on July 30, 1993.  In June 1994 a number of medical 
records were received.  These include VA medical records 
dated from April 1981 to March 1982 and private medical 
records dated from October 1957 to December 1993.  The 
private medical records included treatment records from 
Bradley Rosenberg, M.D., dated from September 1988 to 
December 1993.  Dr. Rosenberg indicated in January 1993 that 
the veteran had had three partial seizures, two in November 
1992 and one in December 1992.  It was noted that the 
veteran's medication was increased.

In April 1993 it was reported that the veteran had had two 
episodes where he felt slightly funny and had mild clamminess 
lasting only a few seconds since he was last seen by Dr. 
Rosenberg.  The assessment was generalized seizures, under 
good control.  In May 1993 it was noted that the veteran had 
had a generalized seizure the past weekend.  Later the same 
month and in August and November 1993 it was indicated that 
the veteran had remained seizure free.

In a January 1995 treatment record, Dr. Rosenberg reported 
that the veteran was doing well and had not had any seizures, 
and in additional treatment records dated from May 1994 
through July 1997 Dr. Rosenberg stated that the veteran had 
remained seizure free.  March 1997 and July 1997 statements 
from Dr. Rosenberg related to the etiology of the veteran's 
seizure disorder.

A neurological evaluation of the veteran was conducted for 
the VA in November 1998.  In the history given the veteran, 
it was noted that the veteran underwent an evaluation in 
early 1990 and he was told at that time that he probably had 
seizures and was started on Tegretol.  The dose was 
subsequently increased and it was reported that the veteran 
had not had a recurrence of the episodes since early 1990.  
Following an examination, the diagnosis was complex partial 
seizures, very well controlled.

Dr. Rosenberg, in a November 1999 statement, related that it 
was not proven that the veteran had seizures until he had a 
generalized tonic clonic seizure in November 1991.  It was 
noted that he was then started on Tegretol and had been 
controlled on the medication since then.

Analysis

I.  Earlier Effective Date

The effective date of an award of compensation based on an 
original claim shall not be earlier than the "date of 
receipt" of an application for such benefits or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).  If the application is received 
by VA within one year from separation from service, then the 
effective date of the award of disability compensation shall 
be the day following separation from service. 38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  "Date of receipt" 
means "the date on which a claim, information or evidence 
was received in [VA]," except as to specific provisions for 
claims or evidence received in the State or Defense 
Departments or in the Social Security Administration as to 
initial claims filed at or prior to separation from service. 
38 C.F.R. § 3.1(r). See 38 C.F.R. §§ 3.108, 3.153, 3.201 
(2000).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2000).  
An informal claim must identify the benefit sought. 38 C.F.R. 
§ 3.155(a).

In the May 1999 rating decision granting service connection 
for a seizure disorder, the RO assigned an effective date of 
July 30, 1993.  On that date the record shows receipt by VA 
of a formal application for benefits listing a seizure 
disorder as a disability.  Since the application was not 
filed with VA within one year of the veteran's separation 
from service in April 1972, nor was a claim filed with the 
State or Defense Departments or the Social Security 
Administration prior to separation from service, the 
effective date of the award can not be the day following 
separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§§ 3.108, 3.153, 3.201, 3.400(b)(2).  Thus, pursuant to the 
law cited above, the effective date of service connection 
shall not be earlier than the date of receipt of the 
application for such benefits or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The record clearly documents receipt of the formal 
application for benefits on July 30, 1993.  This date of 
receipt matches the definition of "date of receipt" 
provided at 38 C.F.R. § 3.1(r) ("the date on which a claim, 
information or evidence was received in [VA]").  While the 
veteran argues that an earlier effective date for service 
connection should be assigned as he is not being compensated 
for the twenty years he had seizures and was not on 
medication, for the purpose of determining the date of 
receipt of the claim, this is irrelevant.  Although it is 
regrettable that the veteran did not initiate his claim until 
July 30, 1993, under the law and regulations currently in 
effect, an effective date earlier than July 30, 1993, is not 
warranted.

II.  Propriety of the 10 percent rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected seizure disorder.  
The Board has identified nothing in this historical record 
which suggests that the current evidence of record is not 
adequate to fairly determine the rating to be assigned for 
this disability.  Moreover, the Board has concluded that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history and 
findings pertaining to this disability.

The veteran is seeking a higher disability evaluation for the 
period beginning July 30, 1993, the date that the grant of 
service connection for complex partial seizures became 
effective.  The United States Court of Appeals for Veterans 
Claims, in Fenderson v. West, 12 Vet. App. 119 (1999), 
concluded that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance", is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-- a 
practice known as "staged" ratings.

The veteran's service-connected seizure disorder is currently 
rated as 10 percent disabling under the general rating 
formula for major and minor epileptic seizures contained in 
38 C.F.R. § 4.124a including Diagnostic Codes 8910, 8911.  
Pursuant to this formula, ratings are assigned predominantly 
according to the frequency of any major or minor seizures.  A 
10 percent rating is warranted for a seizure disorder when 
there is a confirmed diagnosis of epilepsy with a history of 
seizures or when continuous medication is shown necessary for 
the control of epilepsy.  A 20 percent rating is warranted 
when at least one major seizure has occurred within the last 
two years or when at least two minor seizures have occurred 
within the last six months. 38 C.F.R. § 4.124a, Diagnostic 
Codes 8910, 8911.

The Board finds that the evidence of record does establish a 
level of disability relative to the veteran's seizure 
disorder sufficient to warrant a disability evaluation of 20 
percent for the period from July 30, 1993.  As noted above, 
for the next higher rating, there must be a showing that the 
veteran has had at least one major seizure in the last two 
years, or at least two minor seizures in the last six months.

In this case, the veteran reported, to his physician, seizure 
activity in the form of two minor seizures during the period 
from January to April 1993 as well as a single generalized 
seizure in May 1993.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that the disability picture 
presented by the veteran's service- connected seizure 
disorder, within six months prior to the effective date of 
the grant, meets the criteria for a rating of 20 percent as 
of July 30, 1993.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).  The Board finds in this case the 
disability picture is not so exceptional or unusual so as to 
warrant an evaluation on an extraschedular basis.  The Board 
finds that the veteran has not contended nor has it been 
shown that the disability has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1) (2000).


ORDER

Entitlement to an effective date previous to July 30, 1993, 
for the grant of service connection for complex, partial 
seizures, is denied.

A 20 percent disability evaluation for complex partial 
seizures is proper.  To this extent the appeal is allowed, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 

